13DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim status and formal matters
	This action is in response to papers filed 9/23/2022.  
	Claims 87-89, 91-93, 102, 104-106 are pending.
	Claims 87, 89, 104-106 have been amended.
Applicant’s election of glassy carbon electrodes in the reply filed on 10/11/2017 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 95-96 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/11/2017.
Claims 87-89, 91-93,  102, 104-106 are being examined.
The previous priority issue has been withdrawn in view of the amendment.
The previous claim objection has been withdrawn in view of the amendment to claim 89.
The prior 112(a) rejection ahs been withdrawn in view of the amendment.
Priority
The instant application was filed 09/04/2015 is a division of 10506958, filed 05/02/2005 ,which is a national stage entry of PCT/GB2003/000613 with an international filing date: 02/11/2003 and claims foreign priority to 0205455.9 , filed 03/07/2002.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claims 87, 104-107 has been amended to recite, “operable.”  Review and searching of the specification did not reveal antecedent basis for this limitation..
Response to arguments
This is a new ground of objection necessitated by amendment.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
 wherein the thermal cycler is operable to setting the temperature of the chamber to 95°C in claim 104.
wherein the thermal cycler is further operable to change the temperature of the chamber to 60°C in claim 105.
wherein the thermal cycler is further operable to change the temperature of the chamber to 25°C in claim 106.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 104-106  is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitations: 
wherein the thermal cycler is operable to setting the temperature of the chamber to 95°C in claim 104.
wherein the thermal cycler is further operable to change the temperature of the chamber to 60°C in claim 105.
wherein the thermal cycler is further operable to change the temperature of the chamber to 25°C in claim 106.
has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because generic placeholder is modified by a word, which is ambiguous regarding whether it conveys structure or function.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
The claims should be amended to clearly indicate if applicant is claiming a method or a product.
Further claim 104 recites, “wherein the thermal cycler is operable to setting the temperature of the chamber to 95°C.”  Claim 105 depends from claim 104 and recites, “wherein the thermal cycler is further operable to change the temperature of the chamber to 60°C.”  Claim 106 depends from claim 105 and recites, “wherein the thermal cycler is further operable to change the temperature of the chamber to 25°C.”  Thus it is unclear how it can provide the conditions for 3 different temperatures at the same time as required based on claim dependency.   Further it is unclear if the claims are to a method step or merely providing limitations to which the thermocycler is capable to attaining.
Response to Arguments
These are new grounds of rejection necessitated by amendment.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 87 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hashimoto (US Patent 5,972, 692).
Claim 87 is drawn to an apparatus for electrochemical detection.  The specification does not provide any definition of apparatus.  Thus the broadest reasonable interpretation is a combination of a vessel with one or more electrodes and thermocycler.
The specification does not provide a limiting definition of thermal cycler.  Thus the broadest reasonable interpretation of thermal cycler is anything with a controlled temperature that can change.
Thus the broadest reasonable interpretation is a combination of apparatus which has a chamber, allows for temperature control and has one or more electrodes.

Hashimoto claims, “A gene-detection device comprising: an electrode having a single stranded nucleic acid probe immobilized on its surface which has a base sequence complementary to the gene to be detected; a reaction vessel in which a sample solution containing a gene sample which has been denatured into a single stranded form can react with said electrode to form a double stranded nucleic acid on the surface of the electrode; washing means to remove unreacted gene sample by washing the gene sensor after hybridization of the electrode with the gene sample; and a detection vessel to store a substance which binds specifically to the double stranded nucleic acid formed on the surface of the electrode and which is active physiochemically to the reaction system of said nucleic acid probe in said gene sample.” (claim 1).  Thus the electrode is in a sample chamber as claim 1 requires the electrode is in the reaction vessel with a sample.  
Claim 4 depends from claim 1 and recites,” The gene-detection device of claim 1, further comprising transportation means to transport the electrode, and means to control the temperature of the sample solution.”  
Thus Hashimoto teaches a sample chamber with an electrode and a means to control the temperature of the sample solution, anticipating the requirements of the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 87, 89,  91-93, 102 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ihara (Nucleic Acids Research (1996) volume 21, pages 4273-4820).
Claim 87 is drawn to an apparatus for electrochemical detection.  The specification does not provide any definition of apparatus.  Thus the broadest reasonable interpretation is a combination of a vessel with one or more electrodes and thermocycler.
The specification does not provide a limiting definition of thermal cycler.  Thus the broadest reasonable interpretation of thermal cycler is anything with a controlled temperature that can change.
Thus the broadest reasonable interpretation is a combination of apparatus which has a chamber, allows for temperature control and has one or more electrodes.
With regards to claim 87, Ihara teaches ferrocene oligonucleotide conjugates for electrochemical probing (title).  Ihara teaches, “Electrochemical behavior of the synthesized redox-active probe, 1, was studied by cyclic voltammetry using a BAS CV-50W voltammetry analyzer with a conventional design of a three-electrodes system.  The water jacket of the cell was maintained at 5oC throughout the measurement. A Pt disk (I. D. 1.6 mm), a Pt plate and a standard Ag/AgCl (saturated KCl) electrode were used as working, counter and reference electrode, respectively. Probe 1 and its complementary single- (A12, A12at, A12gc) and double- (A12-T12, atA12-T12at, gcA12-T12gc) stranded oligonucleotides were dissolved (0.5 mM on a strand basis) in 100 µl buffer solution containing 50 mM MgCl2, 50 mM NaCl, and 50 mM Tris–HCl (pH 8.0). The half potentials, E1/2, of probe under various solution conditions were obtained using 1st derivation curve of each voltammogram.” (page 4276, 1st column Cyclic voltammetry).
Ihara does not specifically recite the limitations of the claims. 
However, Ihara teaches the water jacket allowed the cell to be maintained at 5oC.  Ihara teaches the water jacket can be set to 5oC..
Ihara teaches three electrodes were place used to detect cyclic voltammetry.  To detect voltammetry the  electrodes must be in contact or immersed to some extent in the solution.  Further to detect a sample there must be a receiving area,
Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made the BAS CV-50W voltammetry analyzer taught by Ihara allows receiving a sample into the analyzer, controlling the temperature allowing for changes in temperature and 3 electrodes in a vessel containing a solution.  The artisan would be motivated as Ihara teaches BAS CV-50W voltammetry analyzer is commercially available. Ihara teaches the water jacket allows for the cell to be maintained at 5oC, suggesting to the artisan it can be cycled to other temperatures. The artisan would have a reasonable expectation of success as the artisan is merely using a known commercially available apparatus.
Figure 6 demonstrates the display of result from the voltammetry.  Thus it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims a display was used to observe the results of the analysis.  The artisan would be motivated to see the results of the BAS CV-50W voltammetry.  The artisan would have a reasonable expectation of success as the artisan is using known monitor or display to observe the results of the experiment.  
With regards to claim  93, Ihara teaches the water jacket was maintained at 5oC and thus is programmable. 
Claims 91  and 92 is to the intended use of the apparatus and does not change the structure of the apparatus of Ihara
However, with regards to claim 91-92, Ihara teaches detection of ferrocenyl  labeled oligonucleotides by voltammetry analysis (page 4276, 1st column Cyclic voltammetry) and exemplifies the results in figures 6 and 7.
Claim 102 recites, “wherein the target nucleic acid is detected based on the redox characteristics of the one or more ferrocenyl labeled oligonucleotide probes.”  The independent claim requires a housing having a sample.  The apparatus does not require a target nucleic acid.  Thus the broadest reasonable interpretation is a housing unit capable of receiving one or more sample containing a target nucleic acid.
Ihara teaches BAS CV-50W voltammetry analyzer 
Thus the claim is obvious over the teachings of Ihara.
Response to Arguments
The response traverses the rejection by asserting that Ihara teaches the use of three different devices.  This argument has been thoroughly reviewed but is not considered persuasive as the instant claims set forth comprising language and thus allow inclusion of additional devices as evidenced by claim 88.  Further the rejection is drawn to the breadth of the claim in view of the teachings with respect to BAS CV-50W voltammetry analyzer as taught by Ihara.  The response continues by providing arguments with respect to the functional limitations of thermocycler.  This argument has been thoroughly reviewed but is not considered persuasive as the claim has been amended to recite, “thermal cycler that controls a temperature of the sample.” 
The response continues providing arguments with respect to thermocycler.  This argument has been thoroughly reviewed but is not considered persuasive as the specification does not teach a limiting definition of thermocycler.  Further Ihara teaches the water jacket allows for the cell to be maintained at 5oC, thus making it obvious to one of ordinary skill in the art at the time the invention was made it could also allow it to cycle to room temperature or other temperatures.  
Thus the rejection is maintained.
Claim 88 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ihara (Nucleic Acids Research (1996) volume 21, pages 4273-4820) as applied to claim 87, 89,  91-93, 102 above, and further in view of Correia de Santos (Journal of electroanalytical chemistry (2001) volume 501, pages 173-179)..
The teachings of Ihara are set forth above.
While Ihara teaches BAS CV-50W voltammetry analyzer having a water jacket, electrodes and sample receiving chamber and producing data, Ihara does not specifically teach a display.  
However, Correia de Santos teaches that voltametric measurements were done using a system controlled by a personal computer .(page 174, 2nd column, 5th paragraph).
Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made that the teachings of Ihara provide some display of data such as the personal computer control the experiments of Correia de Santos.  The artisan would be motivated to have a display to see the results of the experiments.  The artisan would have a reasonable expectation of success as Correia de Santos demonstrates computer which have displays can be used to control and thus provide data.
Response to arguments
The response traverses the rejection asserting Ihara teaches two devices.  This argument has been thoroughly reviewed but is not considered persuasive for the reasons of record.
Claim 104-106 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ihara (Nucleic Acids Research (1996) volume 21, pages 4273-4820) as applied to claim 87, 89,  91-93, 102 above, and further in view of Dicks (Analytica Chimica Acta, 182 (1986) 103-112) and Martinson (Biochemistry (1973) volume 12, pages 145-150)..
The teachings of Ihara are set forth above.
While Ihara teaches BAS CV-50W voltammetry analyzer having a water jacket, electrodes and sample receiving chamber and producing data, Ihara does not specifically changing temperatures.  
However, Martinson teaches the use of a water jacket to increase the temperature from 60oC to over 100oC (figure 1 and 1st paragraph page 146).
Dicks teaches a water jacket was used to maintain the temperature at 25oC or 37oC page 105, last paragraph).
Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made that the teachings of Ihara the use of water jackets can be used to change the temperature from 25oC to 95oC and temperature in between..  The artisan would be motivated to examine the effects of temperature on voltammetry.  The artisan would have a reasonable expectation of success as the demonstrates water jackets were known for changing temperatures in the ranges claims. .
Response to arguments
This is a new ground of rejection necessitated by amendment.
Summary
No claims are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/Primary Examiner, Art Unit 1634